Citation Nr: 0611251	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis and 
limited motion, left knee, prior to March 7, 2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis and limited motion, left knee, from March 7, 2005.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

This claim was previously before the Board and remanded in 
February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased ratings for his left knee 
disability.  The Board notes that subsequent to the veteran's 
most recent VA examination for rating purposes in April 2005, 
the veteran underwent surgery of the left knee at a private 
facility.  While the records describing the surgery have been 
obtained, the record contains no report of the left knee 
range of motion in degrees subsequent to the surgery, and no 
report on any pain on the range of motion present.  Such a 
description is necessary to determine the correct disability 
rating for the veteran's left knee disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The record indicates that the veteran received post surgical 
private medical treatment for his left knee subsequent to 
June 2005.  No treatment records dated subsequent to June 
2005 have been requested or obtained.  Additionally, the 
veteran has reported periodic treatment for his left knee 
disability at the Grand Rapids VA Medical Center.  VA 
treatment records have not been obtained since January 2003.  
Copies of these private and VA treatment records should be 
obtained.  See 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability in the event 
that a higher rating is assigned.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO should attempt to 
obtain copies of the veteran's treatment 
records related to the left knee from Sam 
Giovannucci, M.D., dated from July 2002 
to present, and from Erik Hedlund, D.O., 
dated from June 2005 to present.  The RO 
should inform the veteran of any records 
that are unobtainable. 

2.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records, from the VA Medical Center 
Grand Rapids, Michigan, dated from 
January 2003 to present.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA examination of the veteran's left 
knee.  All indicated tests and studies, 
including X-rays, and range of motion 
studies in degrees, with consideration of 
objective manifestations of pain, should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of 
motion performed without pain and the 
ranges of motion accompanied by pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the left knee joint on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The rationale for all opinions 
expressed should be explained.  The 
claims file should be made available to 
the examiner for proper review of the 
medical history, and the examination 
report is to reflect whether such a 
review of the claims file was made.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After the foregoing, the RO should 
review the veteran's claims and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






